.   ,
              Case 2:20-cv-00053 Document 1-3 Filed on 02/21/20 in TXSD Page 1 of 8
                                                                                                                      Filed
                                                                                                      1/30/2020 10:16 AM
                                                                                                          Anne Lorentzen
                                                                                                             District Clerk
                                                                                                    Nueces County, Texas
                                                    2020DCV-0407-F


         ST. LUKES UNITED METHODIST CHURCH,                  §        IN THE DISTRICT COURT
                Plaintiff,                                   §
                                                             §
         v.                                                  §             JUDICIAL DISTRICT
                                                             §
         CHURCH MUTUAL INSURANCE                             §
         COMPANY,                                            §
               Defendant.                                    §        NUECES COUNTY, TEXAS

                                    PLAINTIFF'S ORIGINAL PETITION

        TO THE HONORABLE JUDGE OF SAID COURT:

                 Plaintiff, ST. LUKES UNITED METHODIST CHURCH files this Original Petition against

        Defendant, CHURCH MUTUAL INSURANCE COMPANY ("CHURCH MUTUAL" or

        "Insurance Defendant"), and for causes of action would respectfully show the Court the following:

                                              I. DISCOVERY LEVEL

                 Pursuant to Rule 190 of the Texas Rules of Civil Procedure, Plaintiff intends to conduct

        discovery under Level 3.

                                                    II.VENUE
                 Venue is appropriate in NUECES County, Texas because all or part of the conduct giving

        rise to the causes of action were committed in NUECES County, Texas and Plaintiff and property

        which is the subject of this suit are located in NUECES County, Texas.

                                                   III. PARTIES
                 Plaintiff ST. LUKES UNITED METHODIST CHURCH owns the property made subject

        of this suit which is located in Nueces County, Texas.

                 Insurance Defendant is in the business of insurance in the State of Texas. The insurance

        business done by Insurance Defendant in Texas includes, but is not limited to, the following:

                 •      The making and issuing of contracts of insurance with Plaintiff;




                                                                                             EXHIBIT C
   Case 2:20-cv-00053 Document 1-3 Filed on 02/21/20 in TXSD Page 2 of 8




       •       The taking or receiving of application for insurance, including Plaintiffs
               application for insurance;

       •       The receiving or collection of premiums, comrn1ss1ons, membership fees,
               assessments, dues or other consideration for any insurance or any part thereof,
               including any such consideration or payments from Plaintiff; and

       •       The issuance or delivery ofcontracts of insurance to residents of this state or a
               person authorized to do business in this state, including Plaintiff.

       Defendant, CHURCH MUTUAL INSURANCE COMP ANY, is a fire and casualty insurer

doing business in the State of Texas licensed with the Texas Department of Insurance.

Accordingly, Defendant may be served with process by serving its Registered Agent for Service:

Corporation Service Company, 211 East 7th Street, Suite 620, Austin, Texas              78701-3218.

Plaintiff requests that citation be issued and that service be made by certified mail, return receipt

requested.

                          IV. NATURE OF THE CASE; RELIEF SOUGHT

       This is a first-party insurance case stemming from extensive damage to Plaintiffs property

from Hurricane Harvey in August 2017. Plaintiff seeks damages for breach of contract, violations

of the Texas Insurance Code, and common law bad faith. Plaintiff also seeks their attorney's fees,

compensatory damages, enhanced damages, costs of court and pre- and post-judgment interest. As

required by Rule 4 7 of the Texas Rules of Civil Procedure, Plaintiff seeks monetary relief over

$1,000,000.

                                         V. BACKGROUND FACTS

       Plaintiff owns property located at 3151 Reid Dr., Corpus Christi, Texas 78404. The

property is covered by a policy of insurance, Policy No. 02-944846. Plaintiff is a certificate holder

of the Master Policy issued to United Methodist Rio Texas Conference.           The Policy covered

Plaintiffs property against loss by wind and water damage, among other perils.




                                                  2



                                                                                        EXHIBIT C
   Case 2:20-cv-00053 Document 1-3 Filed on 02/21/20 in TXSD Page 3 of 8




        As a consequence of Hurricane Harvey, Plaintiffs property sustained extensive damage on

or about August 201 7.

        Plaintiff has performed all conditions precedent to their recovery under the Policy.

        Plaintiff gave timely notice to the Insurance Defendant.

        The Insurance Defendant assigned the claim to adjusters to investigate, report on and adjust

the loss.

        Plaintiff provided information to the adjusters and opportunities for the adjusters to inspect

the properties.

        The Insurance Defendant has failed and refused to pay Plaintiff in accordance with their

promises under the Policy and have wrongfully denied Plaintiff's claim. In addition, Insurance

Defendant violated the Prompt Payment of Claims Act, Texas Ins. Code§ 542.55 et. seq.

                       VI. CLAIMS AGAINST INSURANCE DEFENDANT

        Declaratory Judgment. Plaintiff re-alleges the foregoing paragraphs. Pursuant to the

Texas Declaratory Judgment Act, Plaintiff is entitled to a declaration that the Policy provide

coverage for the cost to repair the damaged properties and personal property, less only a deductible,

among other things. In the alternative, Plaintiff asserts that the Policy is ambiguous and must be

interpreted in favor of coverage and against Insurance Defendant.

        Breach of Contract. Plaintiff re-alleges the foregoing paragraphs. The acts and omissions

of Insurance Defendant and its agents constitute a breach and/or anticipatory breach of Insurance

Defendant's contract with Plaintiff. Plaintiff has satisfied all conditions precedent to the fulfillment

of its contractual demands. Accordingly, Plaintiff brings an action for breach of contract against

Defendant pursuant to Texas statutory and common law, including Chapter 38 of the Texas Civil

Practice and Remedies Code, and seeks all of its damages for such breach, including actual




                                                   3



                                                                                          EXHIBIT C
'   .      Case 2:20-cv-00053 Document 1-3 Filed on 02/21/20 in TXSD Page 4 of 8




        damages, consequential damages, attorneys' fees, prejudgment interest, other litigation expenses

        and costs of court.

               Violations of the Texas Insurance Code. Plaintiff re-alleges the foregoing paragraphs.

        At all pertinent times, the Insurance Defendant was engaged in the business of insurance as defined

        by the Texas Insurance Code. The acts and omissions of the Insurance Defendant and its agents

        constitute one or more violations of the Texas Insurance Code. More specifically, Insurance

        Defendant has, among other violations, violated the following provisions of the Code:

                    1. Insurance Code chapter 542, the Prompt Payment Act.

                   2. Insurance Code § 541.060:

                   •   failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement
                       of a claim with respect to which their liability has become reasonably clear; and

                   •   refusing to pay Plaintiffs claim without conducting a reasonable investigation.

               Where statements were made by Insurance Defendant, Plaintiff reasonably relied upon

        them. As a result of the foregoing conduct, which was and is the producing cause(s) of injury and

        damage to Plaintiff, Plaintiff has suffered damages including, without limitation, actual damages,

        economic damages, and consequential damages. Moreover, one or more of the foregoing acts or

        omissions were "knowingly" made, entitling Plaintiff to seek treble damages pursuant to the

        Insurance Code. Insurance Defendant has also violated the Prompt Payment Act, and Plaintiff

        seeks damages as a penalty, plus reasonable and necessary attorney's fees incurred as a result of

        these violations.

                "Common Law Bad Faith." Plaintiff re-alleges the foregoing paragraphs. Insurance

        Defendant has refused to pay or delayed in paying a claim after liability has become reasonably

        clear. Insurance Defendant has refused to pay, delayed in paying or offered grossly inadequate and ·




                                                          4



                                                                                                 EXHIBIT C
        Case 2:20-cv-00053 Document 1-3 Filed on 02/21/20 in TXSD Page 5 of 8
•.




     unconscionable sums to settle the claims submitted by Plaintiff. This constitutes a breach of its

     common law duty of good faith and fair dealing' i.e., it is acting in "bad faith."

             Moreover, Insurance Defendant has "investigated" and "adjusted" Plaintiffs claim in a

     malicious, intentional, fraudulent and/or grossly negligent fashion, and Plaintiff is entitled to extra-

     contractual damages, including exemplary damages. Plaintiff has sustained serious damage to

     their property as a result oflnsurance Defendant's refusal to honor the Policy. Insurance Defendant

     is well aware that its actions involve an extreme risk that Plaintiff will suffer financial damage as

     a result of its refusal to honor its obligations, yet it is consciously indifferent to Plaintiffs rights.

     Plaintiff is entitled to recover its actual damages, consequential damages, punitive damages, and

     pre- and post-judgment interest.

             Attorney's fees. Plaintiff re-alleges the foregoing paragraphs. Plaintiff has been required

     to engage the services of the undersigned attorneys and has agreed to pay its attorneys a reasonable

     fee for services expended and to be expended in the prosecution of its claims against Insurance

     Defendant through the trial court and all levels of the appellate process. Plaintiff seeks the recovery

     of all of its attorney's fees and expenses.

             With respect to all causes of action asserted herein, Plaintiff seeks the recovery of

     prejudgment and post-judgment interest.

                                         VII.   CONDITIONS PRECEDENT


             All conditions precedent for Plaintiff to recover under the Policy has been or will be met.

                                                VIII. JURY DEMAND

             Plaintiff requests that a jury be convened to try the factual issues in this action.




                                                         5



                                                                                                 EXHIBIT C
I   1   I   ~
                   Case 2:20-cv-00053 Document 1-3 Filed on 02/21/20 in TXSD Page 6 of 8




                                   IX. REQUEST FOR DISCLOSURE TO INSURANCE DEFENDANT

                        Pursuant to the Texas Rules of Civil Procedure 194, Plaintiff requests that Insurance

                Defendant provide the information required in a Request for Disclosure.

                                  X. REQUESTS FOR PRODUCTION TO INSURANCE DEFENDANT

                        Produce the complete claim file for Plaintiffs property relating to or arising out of the loss

                made the basis of this suit.

                        Produce the complete underwriting file for Plaintiffs property which is the subject of this

                suit.

                        Produce all emails, notes, and other forms of communication between Defendant, its

                agents, adjusters, employees, or representatives relating to, mentioning, concerning or evidencing

                Plaintiffs property which is the subject of this suit.

                        Produce the application for insurance and any notes, logs, statements or inspections created

                or produced during the application process of the Policy at issue in this suit.

                                                            XI.PRAYER

                        WHEREFORE, Plaintiff seeks the following relief:

                        A.      The Court's declaration that the Policy provides coverage for the damage to the

                property, less only a deductible;

                        B.      Alternatively, a ruling that the Policy is ambiguous and must be interpreted in favor

                of coverage and in favor of Plaintiff;

                        C.      Damages against Insurance Defendant for breach of contract, including actual

                damages, consequential damages, attorneys' fees, pre- and post-judgment interest, other litigation

                expenses, enhanced damages and costs of court;




                                                                   6



                                                                                                         EXHIBIT C
   Case 2:20-cv-00053 Document 1-3 Filed on 02/21/20 in TXSD Page 7 of 8




        D.      Damages against Insurance Defendant for violations of the Texas Insurance Code,

including without limitation economic damages, actual damages, consequential damages, treble

damages, and reasonable and necessary attorneys' fees;

        E.      Damages against Insurance Defendant, for common law breach of the duty of good

faith and fair dealing, including actual damages, consequential damages, exemplary damages and

pre- and post-judgment interest;

        F.      Damages for violations of the Prompt Payment Act; and

        G.      Plaintiff also seeks all other financial relief and rulings to which it may be legally

or equitably entitled.,



                                               Respectfully submitted,




                                               MATTHEW R. PEARSON
                                               State Bar No. 00788173
                                               mpearson@pearsonlegalpc.com
                                               MARY ANN NOTESTINE
                                               State Bar No. 24075515
                                               mnotestine@pearsonlegalpc.com
                                               PEARSON LEGAL PC
                                               425 Soledad, Suite 600
                                               San Antonio, Texas 78205
                                               Telephone: (210) 732-7766
                                               Facsimile: (210) 229-9277

                                              ATTORNEYS FOR PLAINTIFF




                                                  7



                                                                                         EXHIBIT C
                Case 2:20-cv-00053 Document      1-3AT TOPFiled
                                       PLACE STICKER               onTO02/21/20
                                                           OF ENVELOPE THE      in TXSD Page 8 of 8
                                                                                       Rl~~T

      ANNE LORE.NT .)-------·cEiiiiFiEb-Miill!ii• • • • • • • • •
                                               OF THE RETURN ADDRESS, FOLD AT OOTIEO

                                                                                       ®
      NUECES COUNTY DISTRIC
      P. o. Box 2987
      CORPUS CHRISTI, TX 78403


        THIS ENVELOPE CONTAINS
             IMPORTANT
LEGAL INSTRUMENTS FOR YOUR SAFEKEEF ... -
                                             I 111
                                            7019 0160 DODD 7141 4957
                                                                               II
                                              Church Muta! Insurance Company
                                               Registered Agent: Corporation
                                                     Service Company
                                                 211 East 7th Street, Ste 620
                                                     Austin, TX 78701




                                                                                                  EXHIBIT C
